Exhibit 99.1 bluebird bio Reports New Beta-thalassemia Major Data from Northstar Study of LentiGlobin® at ASH Annual Meeting Transfusion independence observed in patients with non-β0/β0 genotypes Transfusion reduction between 33 percent and 100 percent observed in patients with β0/β0 genotype Company to webcast investor event, Sunday, Dec. 6 at 8:30 p.m. ET ORLANDO, Fla., December 5, 2015 – bluebird bio, Inc. (Nasdaq: BLUE), a clinical-stage company committed to developing potentially transformative gene therapies for severe genetic diseases and T cell-based immunotherapies for cancer, announced that new data from the ongoing Northstar Study evaluating its LentiGlobin® BB305 product candidate in patients with beta-thalassemia major will be presented at the 57th American Society of Hematology Annual Meeting. The data from the Northstar Study will be highlighted on Sunday, December 6th, in an oral presentation by Mark C. Walters, M.D., UCSF Benioff Children’s Hospital, Oakland, Calif. “The growing body of data for LentiGlobin continues to show substantial clinical benefit in patients with beta-thalassemia major, with high levels of HbAT87Q production across patients regardless of genotype,” said David Davidson, M.D., chief medical officer, bluebird bio. “Patients with non-β0/β0 genotypes represent a large proportion of the population with beta-thalassemia major, and we are particularly encouraged to see the consistency of transfusion independence in all of the patients who have been followed for at least six months. Thus far, the level of transfusion reduction in patients with the β0/β0 genotype ranges from 33 percent to 100 percent, indicating the potential for benefit in these patients. In many patients, HbAT87Q levels have not yet plateaued, so further study with longer follow up is needed to fully assess the impact on transfusion requirements in these patients. As we gain a better understanding of the emerging data, we plan to initiate a separate study for patients with the β0/β0 genotype, while moving forward with the planned HGB-207 and HGB-208 studies only in patients with non-β0/β0 genotypes.” Abstract #201: Update of Results from the Northstar Study (HGB-204): A Phase 1/2 Study of Gene Therapy for β-Thalassemia Major via Transplantation of Autologous Hematopoietic Stem Cells Transduced Ex Vivo with a Lentiviral βA-T87Q-Globin Vector (LentiGlobin BB305 Drug Product) The Northstar Study is an ongoing, open-label, single-dose, international, multicenter Phase 1/2 study designed to evaluate the safety and efficacy of LentiGlobin BB305 drug product for the treatment of subjects with beta-thalassemia major. As of October 28, 2015, 13 subjects with beta-thalassemia major have undergone infusion with LentiGlobin BB305 product candidate. As of October 28, 2015, nine of these subjects had at least six months follow up. Results in these patients as of October 28, 2015 include: · Median HbAT87Q production at six months follow up was 4.9 g/dL among patients of all genotypes (n9), 4.9 g/dL among patients with non-β0/β0 genotypes (n5) and 5.0 g/dL among patients with the β0/β0 genotype (n4). · All of the patients with non-β0/β0 genotypes with at least six months follow up (n5) have achieved sustained transfusion independence as of the data cut-off, ranging from 7.1 to 16.4 months of ongoing transfusion independence; total hemoglobin at last follow up for these patients ranged from 9.1 to 12.2 g/dL. · Patients with the β0/β0 genotype (n4) demonstrated a reduction in transfusion volume ranging from 33 percent to 100 percent. · The safety profile was consistent with autologous transplantation. No Grade 3 or higher drug-product related adverse events have been observed, and there is no evidence of clonal dominance. “The updated data from the Northstar Study continue to show acceptable patient safety with regard to myeloablation, drug product infusion risks, and genotoxicity at this early follow up,” said Dr. Walters. “All of the subjects treated in the study had a clinical benefit, which was most pronounced in the patients with non-β0/β0 genotypes, whose endogenous beta-globin expression combined with HbAT87Q expression was sufficient for transfusion independence. The patients with the β0/β0 genotype also had a benefit, with transfusion volume reduction ranging from 33 percent to 100 percent, though longer follow up is needed to understand the clinical significance of this data. The results of the Northstar Study to date suggest that it is safe, feasible and potentially efficacious to treat patients with beta-thalassemia major with LentiGlobin BB305.” Investor Webcast Information bluebird bio will host an investor event that will be webcast live at 8:30 p.m. ET tomorrow, December 6, 2015, to discuss the ASH data and provide a brief overview of the science and clinical development plans surrounding the gene therapy, genome editing and immunotherapy programs. The live webcast can be accessed under "Calendar of Events" in the Investorsand Media section of the company's website atwww.bluebirdbio.com. The webcast will be available for replay for 30 days on the company website. Alternatively, investors may listen to the call by dialing(844) 825-4408from locations in the United States or(315) 625-3227from outside the United States. Please refer to conference ID number 71438159. About bluebird bio, Inc.
